Citation Nr: 0721280	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  03-22 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.  The veteran died in March 2002.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC. 

A motion to advance this case on the Board's docket was 
received by the Board on June 11, 2007.  This motion was 
granted by the Board on June 18, 2007 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In April 2004, the appellant presented sworn testimony in 
support of her claims at a videoconference hearing before a 
Veterans Law Judge.  In September 2004, the Veterans Law 
Judge remanded the appeal for further development.  The Judge 
who conducted the April 2004 hearing has since retired from 
the Board.  In June 2007, the Board advised the appellant of 
the Judge's retirement and of her right to a new hearing.  
See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the 
Veterans Law Judge designated to conduct a hearing will 
participate in the final determination of the claim).  In a 
response received in June 2007, the appellant requested a 
videoconference hearing at the RO.  Therefore for due process 
purposes, this appeal must be remanded to provide the 
appellant with such a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the RO with a 
Veterans Law Judge, providing the 
appellant with adequate notice of the 
time and place of the scheduled hearing.  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



